Citation Nr: 1038531	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to an increased disability rating for service-
connected nerve deafness of the left ear, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the St. Paul, Minnesota, Regional Office (RO), which 
denied the Veteran's claims of entitlement to service connection 
for tinnitus and an eye injury, as well as entitlement to an 
increased evaluation for service-connected nerve deafness of the 
left ear.  The Veteran perfected a timely appeal to that 
decision.

As will be discussed in greater detail below, the Board is 
adjudicating the Veteran's claim of entitlement to service 
connection for tinnitus and is remanding the increased rating 
claim for the left ear nerve deafness disability.  Pertinently, 
the Veteran has not contended at any time during the course of 
the appeal that his tinnitus is related to his left ear nerve 
deafness disability.  Further, the clinical evidence of record, 
to include June 2006 and April 2008 VA examination reports, is 
absent of indicating a relationship between the Veteran's 
tinnitus and his hearing loss disability.  Accordingly, the Board 
finds that the issues of entitlement to service connection for 
tinnitus and entitlement to an increased rating for the left ear 
nerve deafness disability are not inextricably intertwined, and 
the tinnitus claim may therefore be adjudicated.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability rating for 
service-connected nerve deafness of the left ear disability, 
currently evaluated as 10 percent disabling, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.

2.  The competent and probative evidence does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed left eye disability and his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  A left eye disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice of the effective date element of the claims, by a letter 
mailed in June 2006, prior to the initial adjudication of his 
claims.  In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating these claims.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as private and 
postservice VA treatment records.  

Additionally, the Veteran was afforded VA examinations for his 
tinnitus and eye disability in June 2006.  The VA examination 
reports reflect that the examiners interviewed and examined the 
Veteran, reviewed his past medical history, documented his 
current medical conditions, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  In 
regard to the claims of service connection for tinnitus and a 
left eye disability, the Board therefore concludes that the VA 
examinations reports are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2010); see also Barr v.  Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of an accredited representative.  In his July 2007 substantive 
appeal [VA Form 9], he declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues of entitlement to service connection for tinnitus and a 
left eye disability.


Service connection for Tinnitus

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for 
tinnitus, which he contends is due to his military service.  See, 
e.g., the Veteran's notice of disagreement dated April 2007.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), the Board notes that the June 2006 VA 
audiological examiner reported that the Veteran's tinnitus is 
bilateral and constant.  As such, the Board finds that the 
Veteran currently suffers from tinnitus.  Hickson element (1) is, 
therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the Veteran's service 
treatment records reveals no evidence of tinnitus.  On the 
contrary, the record does not reflect any complaint of tinnitus 
prior to May 2006 (more than 50 years after his separation from 
active service).  Accordingly, Hickson element (2) is not met 
with respect to disease.

With respect to in-service injury, the Veteran maintains that he 
developed tinnitus due to noise exposure in service resulting 
from being injured by an explosion during training.  See, e.g., a 
statement from the Veteran dated in July 2006.  The Board notes 
that the Veteran's service treatment records document treatment 
for an injury to his left ear resulting from an explosion in 
March 1953.  Further, during the adjudication of the Veteran's 
left ear nerve deafness claim in a previous rating decision, the 
RO concluded that the Veteran did in fact experience in-service 
noise exposure based on the Veteran's in-service treatment for a 
left ear injury.  For the purposes of this decision, the Board 
will also assume that the Veteran experienced noise exposure 
during service.  This is sufficient to satisfy Hickson element 
(2), in-service injury.   

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence demonstrates that the Veteran's currently 
diagnosed tinnitus is unrelated to his in-service noise exposure.  
The only competent medical opinion of record concerning the issue 
of medical nexus is the report of the June 2006 VA audiological 
examiner.  

Specifically, the June 2006 VA examiner considered the Veteran's 
military noise exposure to include the explosion which went off 
by the left side of the Veteran's head as well as postservice 
noise exposure where the Veteran was exposed to noise from 
operating his tractor, hunting deer, and when using his mower, 
chainsaw, and skillsaw at home.  Despite the Veteran's in-service 
noise exposure and postservice tinnitus, the audiologist 
concluded that the Veteran's tinnitus "is less likely as not 
(less than 50/50 probability) caused by or a result of noise 
exposure in military service."  The audiologist's rationale for 
her conclusion was based on the Veteran's postservice noise 
exposure, to include operating his tractor, chainsaw, lawn mower, 
and gun when hunting, all of which he performed without ear 
protection.  Although the audiologist also noted that the Veteran 
did not know when the tinnitus started, she noted earlier in her 
report that the Veteran stated that he "thinks he's always" had 
tinnitus, although in the past few years it became more 
bothersome.  As such, she concluded that the Veteran's current 
tinnitus was not caused by or a result of his in-service noise 
exposure.  

The June 2006 VA audiological examination report appears to have 
been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the June 2006 VA examiner's opinion appears to be 
consistent with the Veteran's medical history, including the 
report of a March 1955 VA examination, which is absent any 
symptomatology of tinnitus for many years after service.  
Further, in rendering the opinion, the VA examiner specifically 
considered the Veteran's military noise exposure, and determined 
that the Veteran's current tinnitus was inconsistent with 
military noise exposure.  

The Veteran has not submitted a competent medical opinion to 
contradict the VA examiner's opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including difficulty 
hearing and experiencing a buzzing sound in his ears), has 
presented no clinical evidence of a nexus between his tinnitus 
and his military service.   The Board finds that the Veteran as a 
lay person is not competent to associate any of his claimed 
symptoms to acoustic trauma during service.  That is, the Veteran 
is not competent to opine on matters such as the etiology of his 
current tinnitus.  Such opinion requires specific medical 
training and is beyond the competency of the Veteran or any other 
lay person.  In the absence of evidence indicating that the 
Veteran has the medical training to render medical opinions, the 
Board must find that his contention with regard to a medical 
nexus between his tinnitus and his military service to be of no 
probative value.  See also 38 C.F.R. § 3.159(a)(1) (2010) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own claim 
are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had tinnitus continually since service.  
However, the first postservice evidence of complaint of, or 
treatment for, tinnitus is dated in May 2006, when he filed his 
claim for VA benefits.  This was more than 50 years after the 
Veteran left service in December 1954.  

While the Veteran is competent to report tinnitus over the years 
since service, the Board notes that tinnitus was not reported at 
the time of his service discharge.  The Board finds that his 
current statements regarding a continuity of tinnitus since 
service are not credible.  His December 1954 separation 
examination from service contradicts any current assertion that 
his current tinnitus was manifested during service.  Moreover, 
during a March 1955 audiological examination, the Veteran failed 
to report any tinnitus symptomatology and the examiner 
specifically noted that the Veteran had no tinnitus.  Similarly, 
during a May 1996 VA audiological evaluation, the Veteran 
specifically denied experiencing tinnitus.  There is no competent 
medical evidence that the Veteran complained of or was treated 
for tinnitus for many years after his separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  To the extent that the Veteran may be 
asserting that he has tinnitus continually since service, the 
Board finds that this contention is not credible in light of the 
negative history of tinnitus at the time of his separation from 
active duty, examination in 1955, and examination in 1996.   The 
Board accordingly places no probative value on the assertions of 
the Veteran that there has been a continuity of symptomatology 
dating to service.  Therefore, continuity of symptomatology after 
service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly denied.


Service connection for a Left Eye Disability

The law and regulations generally pertaining to service 
connection claims as well as continuity of symptomatology have 
been set forth above and will not be repeated.

The Veteran is claiming entitlement to service connection for a 
left eye disability, which he contends is due to his military 
service.  See, e.g., the Veteran's notice of disagreement dated 
September 2006.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), the Board notes that a private 
treatment report dated in November 2006 from D.R., M.D. documents 
treatment for the Veteran's left eye, to include a pars plana 
vitrectomy.  Notably, Dr. D.R. rendered postoperative diagnoses 
of retained preretinal membrane/vitreous cortex, with perifoveal 
opacity, left eye; status post recent vitrectomy for vitreous 
floaters, left eye; large peripheral retinal latus degeneration, 
left eye; and moderate cataract, left eye.  Hickson element (1) 
is, therefore, satisfied.

With regard to Hickson element (2), the Veteran contends that his 
left eye disability developed as a result of an injury to left 
eye from the in-service explosion during training discussed 
above.  See, e.g., a statement from the Veteran dated in July 
2006.  The Board notes that the Veteran is competent to attest to 
experiencing such injury during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  

However, the Board finds the Veteran's statements to be lacking 
in probative value and are not credible in light of his entire 
medical history, which indicates no suggestion of treatment for a 
left eye injury in-service or for decades thereafter.  The 
earliest document showing a history by the Veteran of sustaining 
an injury to his left eye dating back to service is in May 2006, 
when he filed his claim for VA benefits.  Moreover, although the 
Veteran indicated in the May 2006 statement that he has had 
problems in his left eye since the in-service episode, the 
earliest treatment or diagnosis of a left eye disability is in 
August 2005 when he sought treatment at a VA Medical Center.  
This is over five decades after his separation from service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported by 
the veteran]; see also Maxson, supra.  Moreover, the Veteran's 
initial treatment record with Dr. D.R. dated in October 2005 
notes that floaters as well as a haziness became worse "over the 
past couple of years."  Further, a treatment record from Dr. 
D.R. dated in October 2006 noted that the Veteran's complaints of 
opacity in his vision in the left eye were "longstanding for 
months."  There was no reported history of a left eye vision 
complaint or of any other left eye disability dating to service.  
The Board finds that this report of history, taking in 
conjunction with treatment is far more probative than the recent 
more recent assertions from the Veteran that his current left eye 
problems have persisted since service.  

In giving more weight to the history provided during the August 
2005 and October 2006 treatment, the Board observes that lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person (e.g. any evidence not 
requiring that the proponent has specialized education, training, 
or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran 
can competently testify about symptoms he experienced in service.  
However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the 
present case, the Board finds that the Veteran's history of left 
eye problems since service is not credible in light of both the 
lack of any post service treatment or complaints of left eye 
problems until August 2005 and the contemporaneous history 
reported by the Veteran in connection with his postservice 
treatment of a more recent onset of eye problems.  

Further, the Board notes that a VA examination dated in March 
1955 documents the Veteran's report of left ear hearing loss as a 
result of the in-service explosion during training.  However, he 
did not mention suffering an injury to his left eye.  
Significantly, an examination of his eyes conducted at that time 
was reported as "normal."  These findings directly contract any 
current assertion that he has had left eye problems dating ever 
since the in-service explosion.

Accordingly, the Board finds as a matter of fact that the 
Veteran's recent unsupported and self-serving statements 
concerning in-service left eye injury are at odds with the 
remainder of the record, which is devoid any indication that any 
injury or disease occurred during service or for more than five 
decades thereafter.  As such, the Veteran's statements are 
lacking credibility and probative value.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].

In short, there is no objective indication of an in-service 
disease or injury of the left eye.  Hickson element (2) is 
therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a claim 
in the alternative].  There is no competent evidence of record 
that establishes a causal relationship between the Veteran's 
currently diagnosed left eye disability and his military service.  
In the absence of in-service disease or injury, it would seem 
that such medical nexus opinion would be impossible.

The Board adds that the June 2006 VA examiner considered the 
Veteran's reported in-service injury to his left eye as well as 
his current left eye symptomatology.  However, the VA examiner 
concluded that the Veteran's visual disturbance was not at least 
as likely as not due to the reported incident that occurred while 
on active duty.  The examiner's rationale for his conclusion was 
that the Veteran's current left eye disability "appears to be 
more of an age related condition."
 
The June 2006 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history.  
See Bloom, supra.  Additionally, the June 2006 VA examiner's 
opinion appears to be consistent with the Veteran's medical 
history, which is absent any symptomatology of a left eye 
disability for several years after service.  Further, in 
rendering the opinion, the VA examiner specifically considered 
the Veteran's service treatment records, and determined that the 
Veteran's current left eye disability was rather an age related 
condition.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson, supra.  "Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau, supra; see also 
Buchanan, supra.

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including vision 
difficulty in his left eye), has presented no competent evidence 
of a nexus between his left eye disability and his military 
service.  Furthermore, the Board has found his statements 
regarding a history of a left eye injury in service are not 
credible.  Likewise, the Board finds that the Veteran as a lay 
person is not competent to associate any of his claimed symptoms 
to his claimed left eye injury during service.  That is, the 
Veteran is not competent to opine on matters such as the etiology 
of his current left eye disability.  Such opinion requires 
specific medical training and is beyond the competency of the 
Veteran or any other lay person.  In the absence of evidence 
indicating that the Veteran has the medical training to render 
medical opinions, the Board must find that his contention with 
regard to a medical nexus between his left eye disability and his 
military service to be of no probative value.  See also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a left eye disability continually 
since service.  However, as mentioned above, the first 
postservice evidence of complaint of, or treatment for, a left 
eye disability is in August 2005.  See a VA treatment record 
dated in August 2005.  This was more than fifty years after the 
Veteran left service in December 1954.  

To reiterate, while the Veteran is competent to report vision 
difficulty in his left eye over the years since service, the 
Board notes that he also stated to Dr. D.R. in October 2005 that 
haziness and floaters in his left eye became worse "over the 
past couple of years," and that Dr. D.R. noted in an October 
2006 record that the Veteran's left eye complaints were 
"longstanding for months."  Further, a VA examination dated in 
March 1955 indicated that an examination of his eyes revealed 
essentially normal results.  The Board therefore finds that the 
Veteran's current statements regarding a continuity of a left eye 
disability since service are not credible.  The Veteran's 
statements to Dr. D.R. as well as the March 1955 VA examination 
report contradict any current assertion that his current left eye 
disability was manifested during service.  There is no competent 
medical evidence that the Veteran complained of or was treated 
for a left eye disability for many years after his separation 
from service.  See Maxson, supra; see also Mense, supra.  The 
Board accordingly places no probative value on the assertions of 
the Veteran that there has been a continuity of symptomatology 
dating to service.  Therefore, continuity of symptomatology after 
service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a left 
eye disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left eye disability is 
denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim for 
higher evaluation for the Veteran's left ear nerve deafness 
disability must be remanded for further evidentiary development.

The Veteran was last afforded a VA examination in May 2008 as to 
his service-connected left ear nerve deafness disability.  The 
Veteran essentially contends that his service-connected 
disability has since increased in severity.  See the Veteran's 
statement dated in September 2009.  In particular, the Veteran 
asserts that a current VA examination is warranted due to the 
worsening of his left ear hearing loss disability.    

Accordingly, the Board finds that a contemporaneous VA 
audiological examination is warranted.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in particular 
where it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) 
[a veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

The Board adds that the Veteran was afforded VA audiology 
examinations in connection with his claim in June 2006 and May 
2008.  Although the examiners provided audiometric findings, 
neither commented on the functional effects caused by the hearing 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007) the Court held that in addition to providing objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  As such, on Remand, the VA audiological examiner should 
discuss the functional effects caused by the Veteran's left ear 
nerve deafness disability.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his left ear 
nerve deafness disability since active 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.	Thereafter, the RO should arrange for an 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected left ear nerve 
deafness disability.  The examiner is 
specifically requested to fully describe 
any functional effects caused by the 
Veteran's left ear nerve deafness 
disability and discuss the impact that 
this disability has on the Veteran's 
employability.  The claims folder must be 
made available to the examiner.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, the RO should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


